DETAILED ACTION

This action is in reply to Applicant’s response filed February 14, 2022.
Claims 1, 4, 5, 11, 12, 14-19, and 21-24 have been amended.
Claims 1, 15, 40, and 41 are amended herein.
Claims 11, 22, and 25-39 are cancelled herein.
Claims 1-10, 12-21, 23, 24, 40, and 41 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from David Breiner on March 11, 2022.
The application has been amended as follows:
IN THE CLAIMS
Cancel claims 11, 22, and 25-39.


an entity machine configured to initiate at least one task to be performed for restructuring the enterprise or supply chain application;
an application server configured to receive input from the entity machine, the application server having a micro-frontend support architecture for restructuring the enterprise or supply chain application, depending on the type of input received from the entity machine, the micro-frontend support architecture having
a plurality of configurable UI components of the enterprise or SCM application,
a plurality of data layer components and a plurality of platform layer components each associated with at least one of the plurality of UI components wherein the data layer components and platform layer components are triggered through the UI components for executing the at least one task and restructuring the application,
a dynamic module injector for conditionally loading at least one module on an application UI based on the at least one task wherein the module injector is associated with the platform layer components and the data layer components, and 
an AI engine coupled to a processor and configured for dynamically generating a set of protocols to execute the at least one task;
a data repository configured for storing a plurality of metadata and data models associated with the UI components, the data layer and the platform layer components; and
a controller coupled to an API layer of the application server for triggering the dynamic module injector where the dynamic module injector uses the protocols to conditionally load the at least one module by interacting with the plurality of UI components, the data layer components, the platform layer components and the data repository for restructuring the application, wherein the protocols are backend scripts created by a bot based on the at least one task, the plurality of metadata, data models and AI processing for enabling execution of the at least one task thereby restructuring the application.

Claim 15.  (Currently Amended)  A method for real time restructuring of an enterprise or supply chain management (SCM) application, the method comprising the steps of:

triggering at least one data layer component and at least one platform layer component each associated with the at least one UI component for executing the at least one task and restructuring the application;
dynamically generating a set of protocols for executing the at least one task by an AI engine based on an AI based processing logic wherein the protocols are generated based on the at least one task, a plurality of metadata and a plurality of data models associated with the at least one UI component; and
triggering a dynamic module injector for conditionally loading at least one module on an application UI based on the protocols by interacting with the at least one UI component, the data layer components, the platform layer components and the data repository for restructuring the application, wherein the protocols are backend scripts created by a bot based on the at least one task, the plurality of metadata, data models and AI processing for enabling execution of the at least one task thereby restructuring the application.

Claim 40.  (Currently Amended)  A computer program product for restructuring of an enterprise or supply chain management (SCM) application of a computing device with memory, the product comprising:
a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a method, the method comprising:
receiving at least one task from a user through at least one configurable UI component embedded on a micro-front end of the enterprise and SCM application;
triggering at least one data layer component and at least one platform layer component each associated with the at least one UI component for executing the at least one task and restructuring the application;
dynamically generating a set of protocols for executing the at least one task by an AI engine based on an AI based processing logic wherein the protocols are generated based on the at least one task, a plurality of metadata and a plurality of data models associated with the UI component; and
wherein the protocols are backend scripts created by a bot based on the at least one task, the plurality of metadata, data models and AI processing for enabling execution of the at least one task thereby restructuring the application.

Claim 41.  (Currently Amended) A system for real time restructuring of an enterprise or supply chain management (SCM) application, the system comprising:
at least one processor and a memory storing instructions that allow the at least one processor to
receive at least one task from a user through at least one configurable UI component embedded on a micro-front end of the enterprise and SCM application;
trigger at least one data layer component and at least one platform layer component each associated with the at least one UI component for executing the at least one task and restructuring the application;
dynamically generate a set of protocols for executing the at least one task by an AI engine based on an AI based processing logic, wherein the protocols are generated based on the at least one task, a plurality of metadata and a plurality of data models associated with the at least one UI component; and
trigger a dynamic module injector for conditionally loading at least one module on an application UI based on the protocols by interacting with the at least one UI component, the data layer components, the platform layer components and the data repository for restructuring the application, wherein the protocols are backend scripts created by a bot based on the at least one task, the plurality of metadata, data models and AI processing for enabling execution of the at least one task thereby restructuring the application. 

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:

	“[R]eceiving at least one task from a user through at least one configurable UI component embedded on a micro-front end of the enterprise and SCM application […] dynamically generating a set of protocols for executing the at least one task by an AI engine based on an AI based processing logic wherein the protocols are generated based on the at least one task, a plurality of metadata and a plurality of data models associated with the at least one UI .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194